SCHEDULE OF SUBSIDIARIES Name State or Country of Origin Ocean Thermal Energy Bahamas Ltd. The Bahamas OTE BM Ltd. The Bahamas OCEES International Inc. Hawaii, USA Ocean Thermal Energy UK Limited England and Wales OTEC Innovation Group Inc. (inactive) Delaware, USA OTE-BM Energy Partners LLC (inactive) Delaware, USA OTE Bahamas O&M Ltd. (inactive) The Bahamas Ocean Thermal Energy Holdings Ltd. (inactive) The Bahamas Ocean Thermal Energy Cayman Ltd. (inactive) Cayman Islands OTE HC Ltd. (inactive) Cayman Islands
